UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-8024


MATTHEW CORZINE,

                Plaintiff - Appellant,

          v.

UNITED STATES ARMY; BRIGADIER GENERAL FORATER; LT. GENERAL
#1 JOHN DOE; MAJOR ELIZABETH KINZIE; 2ND LT. COCHORAN; SGT.
MORE; 1ST SGT. #2 JOHN DOE; SGT. #3 JOHN DOE; SGT. #4 JOHN
DOE; SPECIALIST #5 JOHN DOE; SPECIALIST #6 JOHN DOE;
PRIVATE #7 JOHN DOE; PRIVATE #8 JOHN DOE; PRIVATE #9 JOHN
DOE; PRIVATE #10 JOHN DOE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-cv-00461-FL)


Submitted:   April 15, 2013                 Decided:   April 17, 2013


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew Corzine, Appellant Pro Se. Shailika K. Shah, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Matthew    Corzine   appeals       the    district   court’s     order

adopting      the   magistrate     judge’s      recommendation     in   part    and

denying his motion to appoint counsel and its order dismissing

his   civil     action    for    lack    of    subject    matter   jurisdiction.

We have    reviewed      the    record    and    find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Corzine v. U.S. Army, No. 5:11-cv-00461-FL (E.D.N.C.

Dec. 8, 2011; Nov. 1, 2012).                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




                                          2